DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 08/08/2022.
Claims 34-35 and 37-51 are pending in the application. Claims 1-33 and 36 are cancelled. Claims 34 and 37 are currently amended. The rest of the claims are previously presented. claims 34-35 and 37-51 are hereby examined on the merits.

	
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash IN192832 (hereinafter referred to as Prakash) in view of Li US Patent Application Publication No. 2009/0163729 (hereinafter referred to as Li). 
Regarding claims 34-35 and 39, Prakash teaches an agricultural product (e.g., fruit or vegetable) having a protective coating thereon to increase the shelf-life of the agricultural product, the protective coating formed from, inter alia,  a fatty acid such as stearic acid and the derivative of the fatty acid such as glycerol monostearate (Example 1-2, page 8-9; claims 1-3; page 6, para. 1; Abstract). 
Given that Prakash teaches that the coating agent is applied directly onto the surface of the fruit or vegetable, the protective coating is inherently formed on the cuticular layer of the agricultural product.
Prakash teaches that the coating formed of glycerol monostearate which is a monoglyceride but does not specify that glycerol monostearate is beta-monoacylglycerol and alpha-monoacylglycerol. Prakash is further silent regarding the ratio of the beta-/alpha- monoglycerides.
Li teaches an agricultural product (e.g., fruit, nut, flower, etc.) having a lipid coating thereover, the lipid coating comprising an alpha-monoacylglycerol of 2-30  carbon chain that reads on Formula I-B, and a beta-monoacylglycerol of 2-30 carbon that reads on Formula I-A ([0013]; [0175]; [0362-0363]; Table 1; claim 29). 
Both Prakash and Li are directed to lipid coating for agricultural products. Where Prakash teaches that coating comprises a monoglyceride, Li teaches that alpha-monoacylglycerol and beta-monoacylglycerol are suitable monoglycerides for agricultural coating. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prakash by including alpha isomer of glycerol monostearate (e.g., 1-glycerol monostearate) and beta isomer of glycerol monostearate (e.g., 2-glycerol monostearate) in the coating composition of Prakash with reasonable expectation of success, for the reason prior art has established that monoglycerides of 2-30 carbon chain in both alpha and beta isomeric forms are suitable for function as lipid coating ingredients on the surface of agricultural products. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Where Prakash as modified by Li teaches both alpha- and beta- monoglycerides, it logically follows that the prior art teaches a ratio of the two that encompasses those recited in the claims 34-35, given that both forms of monoglycerides are known to be suitable for coating agricultural products thus a broad ratio is taught by the prior art. For example, Li includes an embodiment teaching a ratio of beta- monoacylglycerol /alpha- monoacylglycerol being from 1:2 to 2:1 ([0362-0363]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The steps of forming the protective coating and amount of ethanol as recited in claim 34 are product-by-process limitations because the claims are directed to an agricultural product with coating as opposed to the process of forming the coating. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, Prakash as modified by Li teaches the steps of forming the protective coating comprising the steps of (Example 1-2; page 8-9): providing a coating composition comprising glycerol alpha- and beta- monostearate, ethanol, solvent (e.g., water), etc., applying the coating composition to the surface of the agricultural product (e.g., by dipping), partially removing the solvent from the surface of the agricultural product (e.g., draining the excess solution and air drying). As such, modified Prakash teaches essential the same steps of forming the protective coating as those recited in claim 34. Therefore, it logically follows that the process as disclosed by modified Prakash will result in a final protective coating that comprises monoglycerides in both alpha- and beta- form, which is materially indistinguishable from that recited in the claim 34.
Given that the coating composition as disclosed by Prakash comprises ethanol, it logically follows that the ethanol will reduce bacterial levels on the surface of the agricultural product which results in a “sanitized agricultural product”.
Prakash as modified by Li teaches a coating composition comprising a compound of Formula I-A, a compound of Formula I-B, ethanol and solvent, which is essentially the same as the coating mixture as recited in claim 34. When this coating composition is applied to the surface of the agricultural product to form a protective coating, it logically follows that this protective coating will be able to prevent or mitigate damage to the agricultural product caused by the ethanol and reduce a rate of water loss.
Claims 37-38, 40-44 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuro JPH0416173 A (cited in the 892 form dated  05/07/2021, Abstract and English translation relied upon for reference, hereinafter referred to as Atsuro) in view of Li US Patent Application Publication No. 2009/0163729 (hereinafter referred to as Li). 
Regarding claims 37, 42 and 44, Atsuro teaches an agricultural product (e.g., fruit or vegetable) having a protective coating thereon to preserve the freshness of the agricultural product, the protective coating formed from a monoglyceride such as glycerol monostearate (e.g., stearic acid monoglyceride) and is free from a polysaccharide; Atsuro teaches that forming of the coating comprises: providing a solution comprising monoglyceride dissolved in ethanol and diluted with water; applying the solution to the surface of the agricultural product (e.g., by immersing); and partially removing the solvent from the surface of the agricultural product (e.g., draining),  (Abstract; 0001). 
Given that Atsuro teaches that the coating agent is applied directly onto the surface of the fruit or vegetable, the protective coating is inherently formed on the cuticular layer of the agricultural product.
Given that the coating composition as disclosed by Atsuro comprises ethanol, it logically follows that the ethanol will reduce bacterial levels on the surface of the agricultural product which results in a “sanitized agricultural product”.
Atsuro teaches that the coating formed of glycerol monostearate which is a monoglyceride but does not specify that glycerol monostearate is beta-monoacylglycerol and alpha-monoacylglycerol. Atsuro is further silent regarding the ratio of the beta-/alpha- monoglycerides.
Li teaches an agricultural product (e.g., fruit, nut, flower, etc.) having a lipid coating thereover, the lipid coating comprising an alpha-monoacylglycerol of 2-30  carbon chain that reads on Formula I-B, and a beta-monoacylglycerol of 2-30 carbon that reads on Formula I-A ([0013]; [0175]; [0362-0363]; Table 1; claim 29). 
Both Atsuro and Li are directed to lipid coating for agricultural products. Where Atsuro teaches that coating comprises a monoglyceride, Li teaches that alpha-monoacylglycerol and beta-monoacylglycerol are suitable monoglycerides for agricultural coating. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Atsuro by including alpha isomer of glycerol monostearate (e.g., 1-glycerol monostearate) and beta isomer of glycerol monostearate (e.g., 2-glycerol monostearate) in the coating composition of Atsuro with reasonable expectation of success, for the reason prior art has established that monoglycerides of 2-30 carbon chain in both alpha and beta isomeric forms are suitable for function as lipid coating ingredients on the surface of agricultural products. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 2-glycerol monostearate reads on claim 44.
Where Atsuro as modified by Li teaches both alpha- and beta- monoglycerides, it logically follows that the prior art teaches a ratio of the two that encompasses those recited in claim 37, given that both forms of monoglycerides are known to be suitable for coating agricultural products thus a broad ratio is taught by the prior art. For example, Li includes an embodiment teaching a ratio of beta- monoacylglycerol /alpha- monoacylglycerol being from 1:2 to 2:1 ([0362-0363]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Atsuro as modified by Li teaches a coating composition comprising a compound of Formula I-A, a compound of Formula I-B, ethanol and solvent, which is essentially the same as the coating mixture as recited in claim 37. When this coating composition is applied to the surface of the agricultural product to form a protective coating, it logically follows that this protective coating will be able to prevent or mitigate damage to the agricultural product caused by the ethanol and reduce a rate of water loss.
Regarding claim 38 and 49-50, Atsuro in view of Li as recited above teaches that the solvent comprises ethanol, but is silent regarding the amount of ethanol. However, the amounts of ethanol as recited in the claims are further limiting the process of forming the coating, and are considered as the product-by-process limitations because the claims are directed to an agricultural product with coating that comprises an alpha- and a beta- monoglyceride as opposed to the process of forming the coating. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, Atsuro as modified by Li teaches the steps of forming the protective coating comprising the steps of: providing a coating composition comprising , dissolving glycerol alpha- and beta- monostearate in a solvent such as ethanol and then diluting with water; applying the coating composition to the surface of the agricultural product (e.g., by immersing), partially removing the solvent from the surface of the agricultural product (e.g., draining) (Abstract; 0001). As such, modified Atsuro teaches essential the same steps of forming the protective coating as those recited in the claims. Therefore, it logically follows that the process as disclosed by modified Atsuro will result in a protective coating that comprises monoglycerides in both alpha- and beta- form upon the evaporation of the solvent, which is materially indistinguishable from that recited in the claims 38 and 49-50.
Regarding claim 40, Atsuro in view of Li teaches what has been recited above but is silent regarding that the compound of Formula I-A being derived from depolymerized plant matter. However, monoacylglycerol is available from plant source, and it is not seen where the use of the same, in particular, would make a patentable distinction. That said, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have employed said monoacylglycerol from any source including depolymerized plant matter as a matter of preference depending on, for example, availability of same or cost differences involved with one or the other source.
Regarding claim 41, Atsuro in view of Li teaches what has been recited above but is silent regarding the protective coating replacing or reinforcing portions of the agricultural product that are damaged by the ethanol. However, Atsuro in view of Li teaches a coating on the produce comprising a compound of Formula I-A and a compound of Formula I-B which is essentially the same as the coating mixture as recited in claim 37. This coating composition is then applied to the surface of the agricultural product to form a protective coating, then it logically follows that this protective coating will replace or reinforce portions of the agricultural product that are damaged by the ethanol.
Regarding claim 43, Atsuro teaches preparing a high concentration of monoglyceride in ethanol and diluting it with water at the time of use (0001). Atsuro is silent regarding the ratio of ethanol to water, or the degree of dilution. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the degree of dilution to obtain a coating composition which when applied, could sufficiently preserve the produce. As such, the ratio as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 51, given that Atsuro teaches coating the agricultural product with a coating composition that comprises ethanol, it logically follows that the protective coating comprises ethanol upon the formation of the protective coating.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Atsuro in view of Li as applied to claim 37 above, and further in view of Michailovic DE 3622191 A1 (cited in IDS and the office action mailed 01/29/2020, hereinafter referred to as Michailovic, English translation relied upon for reference).
Regarding claim 45, Atsuro in view of Li teaches what has been recited above but is silent regarding that the coating comprises an organic salt.
In the same field of endeavor, Michailovic teaches a composition for treating fruit and vegetable to protect them from spoilage, the composition comprising, inter alia,  a monoglyceride and a salt of succinylated monoglyceride; where the salt serves to stabilize monoglyceride when it is dispersed in a solvent such as water (English translation: page 3, para. 6-7; page 4, para. 2-6).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Atsuro by including the salt of succinylated monoglyceride in the coating composition of Atsuro to stabilize the monoglyceride in water. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that the aforementioned salt could stabilize a monoglyceride in an aqueous coating composition.
Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuro in view of Li as applied to claim 37 above, and further in view of Issacs US Patent No. 6,033,705 (hereinafter referred to as Issacs).
Regarding claim 46-47, Atsuro in view of Li teaches what has been recited above but fails to teach that coating comprises a fatty acid. However, Atsuro teaches that the monoglyceride and another substance having a freshness retaining effect such as an organic acid can be used in combination in the coating composition (0001).
In the same field of endeavor, Issacs teaches a composition for treating the surface of a vegetable to inhibit microbial growth, wherein a suitable active compound used in the composition is C4-C24 fatty acid or monoglyceride thereof; additionally, Issacs teaches that the composition is applied by dipping or spraying so as to protect the vegetable from food spoilage organism and pathogenic microorganism (abstract; claim 1; column 6, line 32-36; column 4, line 4-26; column 3, line 62-64) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Atsuro by including C4-C24 fatty acid in the coating composition of Atsuro with reasonable expectation of success, for the reason that where Atsuro teaches that monoglyceride and an organic acid having a freshness retaining effect can be used in combination, Issacs teaches that C4-C24 fatty acid has freshness retaining effect (e.g., inhibition of microbial growth) and could be used in coating vegetable.
Regarding claim 48, Atsuro as recited above teaches that the solvent comprises water (0001). 

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered and the examiner’s response is shown below:
Regarding the 35 USC 103 rejection of pending claims over Prakash as modified by Li, applicant argues on pages 11-12 of the Remarks that the examiner fails to set forth a proper prima facie showing of obvious, for the reason that where Prakash is directed to externally applied coating, Li is drawn to endogenous monoglyceride.
Applicant’s arguments are considered but found unpersuasive because the essential teaching of Li is that alpha-monoacylglycerol and beta-monoacylglycerol are both suitable monoglycerides for agricultural coating. Thus a skilled artisan would have obtained sufficient guidance from Li to include both alpha- and beta- glycerol monostearate in the coating composition of Prakash where Prakash teaches a generic glycerol monostearate. It does not matter whether the coating of Li is endogenous or exogeneous. Further, Li is analogues art because Li is directed to the coating of an agricultural product.
Applicant argues on pages 12-13 of the Remarks that the steps of Prakash and the claimed inventions are not essentially the same; applicant further argues that the examiner has dismissed the limitation about at least 30% ethanol, and that 5-10% ethanol used by Prakash may not be effect in sanitizing.
Applicant’s arguments are considered but found unpersuasive because:
First, since the claims are directed to the agricultural product per se, the processes of applying the coating is considered product-by-process limitation. Determination of patentability is based on the product itself, not on its method of production. In the instant case, the examiner takes the position that the prior art product and the claimed product is materially indistinguishable, for the reason that Prakash as modified by Li teaches all those steps (i)-(iii) as recited in the claim thus necessarily results in a final protective coating that comprises monoglycerides in both alpha- and beta- form upon the evaporation of the solvent, which appears the same as the claimed coating. However, applicant has not shown by convincing evidence that the prior art coating/produce is different from the claimed one.
As for the limitation on at least 30% ethanol, the examiner submits that the office does not dismiss the limitation, instead, the examiner holds that it is also part of the product-by-process limitation. Applicant’s attention is drawn to para. 44 of the office action mailed 05/07/2021, which states: “Prakash teaches 5-10% ethanol in the coating composition, which will reasonably sanitize the agricultural product. The evidence for which can be found in Michailovic DE 3622191 (cited in IDS) which teaches that 0.5- 6.6% ethanol in a coating composition for an agricultural product could function as a sanitizer (e.g., antiseptic) (page 3, 2" para. from bottom and page 5, 4" para. from bottom). Unfortunately, applicant has not shown by clear evidence that 5-10% ethanol is not able to sanitize an agricultural product”.
Applicant’s attention is further drawn to para. 30 of the office action mailed 01/29/2021, in which the examiner takes the position that that applicant's disclosure and argument is not sufficient to show that the agricultural product of Prakash and that disclosed in the claim are different. para. 30 of the office action mailed 01/29/2021 reads as “ First, example 15 as the applicant pointed out is not commensurate in scope with the claim. In particular, Example 15 is merely an oversimplified model that uses a glass slide coated with fruit wax to replace/simulate the surface of an agricultural product. It is doubtful whether the results from the glass slide could be extrapolated to a much more complex system such as the surface of an agricultural product. Second, in Example 15 ([0010-00164] of the specification and Fig. 16 A to Fig. 19 C), the results in Fig. 16A-16G and Fig. 18A-18G are based on solvents (ethanol, water or both) that does not include a monoglyceride coating agent at all. Similarly, disclosure of Karabulut as cited by the applicant in [0080] is for solvent only without mentioning the coating composition. Thus the examiner submits that the result based on solvent that does not include the coating agent does not appear to be very relevant to the rejection, considering that both Prakash and the claimed invention use a coating solution that comprises a coating agent and solvent. Third, the examiner notices that the results in Fig. 17A-17C and Fig. 19A-19C are based on coating solutions that comprise a coating agent and a solvent that comprises 70%, 90% or 100% ethanol, and there are no results from a coating solution that comprises a coating agent and a solvent that comprises less than 30% ethanol such as 5-10% ethanol as disclosed by Prakash. In other words, data that compares the coating solution of Prakash where there is less than 30% ethanol with the claimed coating solution where there is at least 30% ethanol is missing. Without a direct comparison, one cannot necessarily conclude that the agricultural product as disclosed by Prakash is any different from the claimed agricultural product. Fourth, applicant asserts in [0164] of the specification that immediately follows Example 15 that it was found that samples exposed to ethanol/water solutions with less than 30% ethanol composition exhibited greater than 95% germination of spores. In contrast, samples exposed to solutions with 30% or greater ethanol content, both with and without coating compositions dissolved in the solution, exhibited less than 2% germination”. However, it is unclear how those microscopic images should be interpreted to draw such a conclusion, absent a detailed explanation of the microscopic images. How is the germination rate of 95% or 2% measured from the image? How does one identify spores from the image? Applicant is invited to shed more light on the microscopic images.
The paras. excerpted from the previous office actions have shown that while the office has reasoned based on fact that Prakash obtained a sanitized agricultural product, applicant has not properly shown otherwise.
Further, the examiner notes that claim merely recites “a sanitized agricultural product” but does not specify the degree of sanitization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793